
	
		II
		109th CONGRESS
		2d Session
		S. 4082
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2006
			Mr. Crapo introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To make a conforming amendment to the Federal Deposit
		  Insurance Act with respect to examinations of certain insured depository
		  institutions, and for other purposes.
	
	
		1.Amendment to the Federal
			 Deposit Insurance ActParagraph (10) of section 10(d) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1820(d)(10)) is amended by striking
			 $250,000,000 and inserting $500,000,000.
		
